Exhibit 10.3

STARWOOD HOTELS & RESORTS WORLDWIDE, INC.

RESTRICTED STOCK AWARD RETENTION AGREEMENT

(GRANTED PURSUANT TO THE STARWOOD HOTELS & RESORTS WORLDWIDE, INC.

2013 LONG-TERM INCENTIVE COMPENSATION PLAN)

Pursuant to the provisions of the Starwood Hotels & Resorts Worldwide, Inc. 2013
Long-Term Incentive Compensation Plan (the “Plan”), the Company has granted to
                     (the “Participant”) as of                      (the “Grant
Date”), a Restricted Stock Award consisting of                      shares of
the Company’s Common Stock (the “Shares” and the “Award”), upon and subject to
the restrictions, terms and conditions set forth in the Plan and this agreement
(the “Agreement”) as an incentive for the Participant to remain employed with
the Company. References to employment with the Company shall include employment
with a subsidiary or affiliate of the Company. Capitalized terms not defined
herein shall have the meanings specified in the Plan.

1. Award Subject to Acceptance. The Award shall be accepted by the Participant
unless the Participant notifies the Company in writing within 60 days following
the Grant Date (which acceptance will satisfy the requirement for execution and
delivery of this Agreement by the Participant for purposes of Section 7.2 of the
Plan). If the Participant chooses not to accept the Award, the Award will be
immediately cancelled.

 

2.

Rights as a Stockholder.

(a) Voting. The Participant shall have the right to vote the Shares comprising
the Award during the Restriction Period (as defined in Section 4).

(b) Dividends and Other Distributions. If any dividends are paid or other
distributions are made on the Shares comprising the Award during the Restriction
Period (as defined in Section 4), such dividends and other distributions shall
be credited for the account of the Participant. The dividends and other
distributions credited for the account of the Participant with respect to a
portion of the Award that becomes vested in accordance with Section 4 or
Section 5 shall be paid to the Participant, without interest, at the time
specified in Section 6. The Participant will forfeit any dividends and other
distributions credited for the account of the Participant with respect to any
portion of the Award that does not vest under Section 4 or Section 5.

3. Custody of Unvested Awards. The Shares comprising the Award shall be
registered to, or held by, the Company or its nominee in certificated or
uncertificated form until the Award vests in accordance with Section 4 or
Section 5.

 

4.

Restriction Period and Vesting.

(a) In General. The Award shall vest in two installments as specified in
paragraphs (i) and (ii) below, subject to the special vesting rules specified in
subsections (b), (c), and (d) and Section 5 below. The period of time from the
Grant Date until the Award vests is referred to as the “Restriction Period.”
Since portions of the Award vest at different times as specified in paragraphs
(i) and (ii) below, the Restriction Period shall be determined separately for
each such portion.



--------------------------------------------------------------------------------

(i) First Installment. If the Participant remains employed with the Company on
the third anniversary of the Grant Date, the Participant will vest in 50% of the
Shares (rounded up to the next highest whole number of Shares, as necessary) on
the third anniversary of the Grant Date.

(ii) Second Installment. If the Participant remains employed with the Company on
the fourth anniversary of the Grant Date, the Participant will vest in the
remaining Shares on the fourth anniversary of the Grant Date.

(b) Termination without Cause. If the Company initiates the termination of the
Participant’s employment with the Company without Cause (as defined in the
Severance Agreement entered into between the Company and the Participant dated
                     (the “Severance Agreement”)) before the Award has become
fully vested, the Participant shall become vested in the portion of the Award
that has not previously become vested on the date of such termination of
employment.

(c) Termination by reason of Disability or Death. If the Participant’s
employment with the Company terminates by reason of the Participant’s Disability
or the Participant’s death, in either case on or after the six month anniversary
of the Grant Date and before the Award has become fully vested, the Participant
shall become vested in the portion of the Award that has not previously become
vested on the date of such termination of employment. The effective date of the
Participant’s Disability shall be the date as of which the Participant is
determined to have a Disability pursuant to the terms of the Plan. The Committee
has the sole discretion to determine whether the Participant has terminated
employment with the Company by reason of Disability.

(d) Double Trigger Change in Control. Except as provided in Section 5 below, the
Award will be treated as specified in the Severance Agreement in the event of a
Change in Control (as defined in the Severance Agreement). For this purpose, the
Committee will determine whether a Change in Control has occurred, and such
determination will be conclusive and binding upon the Company and the
Participant.

(e) Other Termination of Employment. If the Participant’s employment terminates
for any reason other than as specified in subsections (b), (c) or (d) above, the
Participant shall forfeit automatically the portion of the Award that is not
vested on the date of the Participant’s termination of employment.

5. Single Trigger Change in Control. Notwithstanding Section 4(d) above, if,
upon a Change in Control (as defined in the Plan), the Participant does not
receive a Replacement Award in accordance with Article 16 of the Plan, then the
Award will vest on a pro-rata basis based on actual service during the aggregate
Restriction Period, and the Participant shall forfeit the remainder of the
portion of the Award that does not vest or has not previously become vested. The
portion of the Award that shall become vested shall be determined by multiplying
the number of Shares comprising the Award by a fraction, the numerator of which
is the total number of calendar days during which the Participant was employed
by the Company during the

 

2



--------------------------------------------------------------------------------

period beginning on the Grant Date and ending on the effective date of the
Change in Control and the denominator of which is 1460, minus any Shares
comprising any portion of the Award that had previously become vested, rounded
down to the nearest whole number of Shares. The Committee shall determine
whether a Change in Control has occurred, and such determination shall be
conclusive and binding upon the Company and the Participant. For purposes of
this Section 5, a “Replacement Award” means an award (i) of the same type (e.g.,
time-based restricted stock) as the Award, (ii) that has a value at least equal
to the value of the Award, (iii) that relates to publicly traded equity
securities of the Company or its successor in the Change in Control or another
entity that is affiliated with the Company or its successor following the Change
in Control or is payable solely in cash, (iv) if the Participant is subject to
U.S. federal income tax under the Code, the tax consequences of which to such
Participant under the Code are not less favorable to such Participant than the
tax consequences of the Award, and (v) the other terms and conditions of which
are not less favorable to the Participant than the terms and conditions of the
Award (including the provisions that would apply in the event of a subsequent
Change in Control). A Replacement Award may be granted only to the extent it
does not result in the Award or Replacement Award failing to comply with or be
exempt from Section 409A of the Code. Without limiting the generality of the
foregoing, the Replacement Award may take the form of a continuation of the
Award if the requirements of the two preceding sentences are satisfied. The
determination of whether the conditions of this definition of “Replacement
Award” are satisfied will be made by the Committee, as constituted immediately
before the Change in Control, in its sole discretion.

6. Payment. On each of the following dates, the dividends and other
distributions credited to the account of the Participant pursuant to
Section 2(b) with respect to the vested portion of the Award as of such date (if
any, less any such amounts which became vested and were paid on an earlier date)
shall be paid to the Participant:

(a) Each of the vesting dates specified in Section 4(a);

(b) The date of the Participant’s death;

(c) The date of the Participant’s termination of employment; and

(d) The effective date of a Change in Control.

To the extent that the dividends or other distributions payable to the
Participant were credited to the Participant’s account in the form of cash, the
Company shall make such payment in cash. Except as provided in the immediately
following sentence, to the extent that the dividends or other distributions
payable to the Participant were credited to the Participant’s account in the
form of Shares, the Company shall make such payment by causing its designated
broker to credit an account for the Participant with a number of Shares equal to
the number of Shares that became payable on such date, rounded down to the next
highest whole number of Shares, and shall make payment of any fractional Share
in cash with the amount of cash determined by multiplying the percentage of a
whole Share comprising such fractional share by the closing price of a Share on
the trading day immediately prior to the applicable payment date (or, in the
event of payment made on account of Change in Control, by the closing price of a
Share on the last trading day immediately prior to effective date of the Change
in Control). To the extent that

 

3



--------------------------------------------------------------------------------

the dividends or other distributions payable to the Participant were credited to
the Participant’s account in the form of Shares and payment is made on or after
the occurrence of a Change in Control in circumstances in which Section 5 would
have been applicable had the Participant still been employed with the Company on
the effective date of the Change in Control, the Committee shall make such
payment in cash and shall determine the amount of cash by multiplying the number
of Shares so credited to the Participant’s account by the closing price of a
Share on the last trading day immediately prior to effective date of the Change
in Control. The Company shall pay all original issue or transfer taxes and all
fees and expenses incident to the delivery of any Shares to the Participant.

7. Additional Terms and Conditions of Award.

(a) Nontransferability of Award. The Award is not transferable except by will or
the laws of descent and distribution.

(b) Required Tax Payments and Withholding Shares. The Participant shall pay to
the Company all applicable federal, state, local or other taxes, domestic or
foreign, with respect to the Award (the “Required Tax Payments”). Unless other
arrangements are made with the consent of the Committee, all Required Tax
Payments will be satisfied by the Company withholding Shares otherwise to be
delivered to the Participant, having a Fair Market Value on the date the tax is
to be determined, sufficient to make the Required Tax Payments. The Company
shall withhold the whole number of Shares sufficient to make the Required Tax
Payments and shall make a cash payment to the Participant for the difference
between the Fair Market Value of the Shares withheld and the Required Tax
Payments on the date on which the portion of the Award giving rise to the
Required Tax Payments becomes vested or, in the case of dividends and other
distributions payable under Section 6, on the date on which such amounts giving
rise to the Required Tax Payments are paid (but if this would cause adverse
accounting then one less Share shall be withheld, and the Participant shall
provide the additional withholding that is required in cash).

(c) Compliance with Applicable Laws. If the listing, registration or
qualification of the Shares comprising the Award upon any securities exchange or
under any law, or the consent or approval of any governmental body, or the
taking of any other action is necessary in connection with the vesting of the
Award or the delivery of Shares hereunder, the Award shall not vest or the
Shares shall not be delivered, in whole or in part, unless such listing,
registration, qualification, consent or approval shall have been effected or
obtained, free of any conditions not acceptable to the Company. The Company
agrees to use reasonable efforts to effect or obtain any such listing,
registration, qualification, consent or approval. As a further condition
precedent to the delivery of Shares comprising any portion of the Award that
becomes vested pursuant to Section 4 or Section 5 above, the Participant shall
comply with all regulations and requirements of any applicable regulatory
authority and shall execute any documents that the Company shall in its sole
discretion deem necessary or advisable. The Committee shall be permitted to
amend this Agreement in its discretion to the extent the Committee determines
that such amendment is necessary or desirable to achieve compliance with the
Dodd-Frank Wall Street Reform and Consumer Protection Act and the guidance
thereunder.

 

4



--------------------------------------------------------------------------------

(d) Agreement Subject to the Plan. This Agreement is subject to the provisions
of the Plan and shall be interpreted in accordance with the Plan (which are
incorporated herein by reference). The Participant acknowledges receipt of a
copy of the Plan.

8. Miscellaneous Provisions.

(a) Meaning of Certain Terms. As used herein, the term “vest” shall mean no
longer subject to a substantial risk of forfeiture. References in this Agreement
to sections of the Code shall be deemed to refer to any successor section of the
Code or any successor internal revenue law.

(b) Successors. This Agreement shall be binding upon and inure to the benefit of
any successor or successors of the Company and any person or persons who shall,
upon the death of the Participant, acquire any rights hereunder in accordance
with this Agreement or the Plan.

(c) Entire Agreement. This Agreement contains the entire understanding between
the Participant and the Company with respect to the subject matter hereof. This
Agreement does not alter or terminate, in any respect, the offer letter entered
into between the Company and the Participant dated                     , or the
Severance Agreement.

(d) Notices. All notices, requests or other communications provided for in this
Agreement shall be made, if to the Company, to the Company or its designated
representative at corporate headquarters in Stamford, Connecticut, Attention:
Human Resources, and if to the Participant, to the address set forth for the
Participant on the records of the Company or to the Participant’s e-mail or
other electronic address with the Company. All notices, requests or other
communications provided for in this Agreement shall be made in writing by
(i) personal delivery, (ii) facsimile with confirmation of receipt, (iii) e-mail
or other electronic transmission to the Participant, (iv) mailing in the
United States mail, or (v) by express courier service. The notice, request or
other communication shall be deemed to be received upon personal delivery,
confirmation of receipt of facsimile transmission, one day after sending an
e-mail or other electronic transmission to the Participant, or receipt by the
party entitled thereto if by United States mail or express courier service;
provided, however, that if a notice, request or other communication is not
received during regular business hours, it shall be deemed to be received on the
next succeeding business day of the Company.

(e) Reform by Court or Severability. In the event that any provision of this
Agreement is deemed by a court to be broader than permitted by applicable law,
then such provision shall be reformed (or otherwise revised or narrowed) so that
it is enforceable to the fullest extent permitted by applicable law. If any
provision of this Agreement shall be declared by a court to be invalid or
unenforceable to any extent, the validity or enforceability of the remaining
provisions of this Agreement shall not be affected.

(f) Section 409A. Except as provided in paragraph (i) below, it is intended, and
this Agreement shall be construed, so that the Shares comprising the Award shall
be exempt from Code section 409A pursuant to Treasury Regulation
Section 1.409A-1(b)(6) and all other compensation payable under this Agreement
shall be exempt from Code section 409A pursuant to the exception for short-term
deferrals. Accordingly, to maximize the potential application of

 

5



--------------------------------------------------------------------------------

the exception for short-term deferrals, each payment under the Agreement that is
separately determined and payable (for example, each individual dividend or
distribution provided for by Section 2(b)) shall be considered a separate
payment for purposes of Code section 409A.

(i) If any compensation payable under this Agreement constitutes deferred
compensation within the meaning of Code section 409A (for example, because a
delay in making payment causes the short-term deferral exception to not apply,
or because the scheduled time of payment pursuant to Section 2(b) does not
permit the short-term deferral exception to apply to one or more such payments,
and provided in any such case that the Participant is subject to taxation under
the Code), such compensation shall comply with the requirements of Code section
409A and the Department of Treasury regulations and other guidance thereunder
(collectively, “409A and Related Guidance”).

(ii) To the extent that Code section 409A is applicable to the Award under the
terms of paragraph (i) above, compliance with 409A and Related Guidance shall
include the following: (A) any provisions of this Agreement that provide for
payment of compensation that is subject to Code section 409A under paragraph
(i) above and that has vesting and payment triggered by the Participant’s
termination of employment shall be deemed to provide for vesting and payment
that is triggered only by the Participant’s “separation from service” within the
meaning of Treasury Regulation Section §1.409A-1(h) (a “409A Separation from
Service”), (B) if the Participant is a “specified employee” within the meaning
of Treasury Regulation Section §1.409A-1(i) on the date of his or her 409A
Separation from Service (with such status determined by the Company in
accordance with rules established by the Company in writing in advance of the
“specified employee identification date” that relates to the date of such
separation from service or, in the absence of such rules established by the
Company, under the default rules for identifying specified employees under
Treasury Regulation Section 1.409A-1(i)), such compensation shall be paid to the
Participant six months following the date of such 409A Separation from Service
(provided, however, that if the Participant dies after the date of such 409A
Separation from Service, this six-month delay shall not apply from and after the
date of the Participant’s death), and (C) to the extent necessary to comply with
Code section 409A, the definition of change in control that applies under Code
section 409A shall apply under this Agreement to the extent that it is more
restrictive than the definition of Change in Control that would otherwise apply.
In any case, where payment is delayed under clause (B) of the preceding
sentence, payment of the portion of the Award that was vested on the date of the
Separation from Service shall be paid on the date applicable under clause (B),
with the payment determined as if such date were the applicable payment date
under Section 6. The Participant acknowledges and agrees that the Company has
made no representation regarding the tax treatment of any payment under this
Agreement and, notwithstanding anything else in this Agreement, that the
Participant is solely responsible for all taxes due with respect to any payment
under this Agreement.

(g) Governing Law. This Agreement, the Award and all determinations made and
actions taken pursuant hereto and thereto, to the extent not otherwise governed
by the laws of the United States, shall be construed in accordance with and
governed by the laws of the State of New York without giving effect to conflicts
of laws principles.

 

6



--------------------------------------------------------------------------------

(h) Personal Data. By accepting the Award, the Participant has voluntarily
consented to the collection, use, processing and transfer of personal data about
the Participant, including the Participant’s name, home address and telephone
number, date of birth, social security or insurance number or other employee
identification number, salary, nationality, job title, details of the Award for
the purpose of managing and administering the Plan (“Data”). The Company and/or
its subsidiaries and affiliates will transfer Data amongst themselves as
necessary for the purpose of implementation, administration and management of
the Participant’s participation in the Plan, and the Company and/or any of its
subsidiaries and affiliates may each further transfer Data to any third parties
assisting the Company in the implementation, administration and management of
the Plan.

 

STARWOOD HOTELS & RESORTS WORLDWIDE, INC. By:    

 

7